ORDER
PER CURIAM.
Petition for allowance of appeal is granted. The order of the Superior Court is reversed. The order of the Court of Common Pleas of Lawrence County is vacated and the matter is remanded to that court for a determination of the validity of the divorce decree. If the court determines the divorce decree to be valid, the support order shall be terminated. See Stambaugh v. Stambaugh, 458 Pa. 147, 329 A.2d 483 (1974). If the court finds the divorce decree to be invalid, the court shall proceed to determine the issue of support.